             Case 5:19-cr-40015-DDC Document 84 Filed 08/04/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                 Plaintiff,

v.
                                                                  Case No. 19-40015-01-DDC
DENNIS DEAN NEFF,

                 Defendant.


                                  MEMORANDUM AND ORDER

        This matter comes before the court on defendant Dennis Dean Neff’s pro se1 “Motion for

Release of Complete Jencks Act for Appellate Court Review and Sentence Objections” (Doc.

64). The government has filed a response (Doc. 63). For reasons explained below, the court

denies Mr. Neff’s motion.

        I.       Background

        On August 21, 2019, a grand jury returned a Second Superseding Indictment charging

Mr. Neff with various crimes. Doc. 28. These crimes included: (1) conspiracy to “possess with

the intent to distribute and dispense” methamphetamine, (2) possessing methamphetamine with

intent to distribute within 1,000 feet of a public secondary school, (3) knowingly possessing a

firearm in furtherance of a drug trafficking crime, and (4) knowingly possessing a firearm while

he knew he previously had been convicted of a crime punishable by a prison term exceeding one

year. Id. at 1–4. Trial began on November 19, 2019. Doc. 44. The jury convicted Mr. Neff on




1
         Because Mr. Neff proceeds pro se, the court construes his filings liberally and holds them to a
less stringent standard than formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991). But the court does not assume the role of advocate for a pro se litigant. Id.
          Case 5:19-cr-40015-DDC Document 84 Filed 08/04/20 Page 2 of 4




all counts from the Second Superseding Indictment that the court submitted to the jury.2 Doc.

51.

        After his trial, Mr. Neff submitted several pro se motions to the court. See, e.g., Docs.

56, 60, & 61. Noting Mr. Neff currently was represented by counsel, the court declined to

consider any of Mr. Neff’s submissions because they weren’t processed through his counsel.

Docs. 60 & 61. Instead, the court provided Mr. Neff’s pro se motions to his appointed counsel

and never placed them on the docket in the case. But, after a status conference on February 24,

2020, the court elected to permit Mr. Neff to proceed on one of his pro se motions—the one

currently before the court. Doc. 62. The court directed the clerk to docket the motion as a pro se

motion, and the clerk docketed the motion. See Doc. 64. The court also ordered the government

to file a response to Mr. Neff’s motion.3

        II.     Legal Standard

        If a party moves the court after a witness has testified on direct examination, Federal Rule

of Criminal Procedure 26.2 and the Jencks Act require the nonmoving party to produce any

statement of the witness that is in the nonmoving party’s possession and that relates to the

subject matter of the witness’s testimony. 18 U.S.C. § 3500(b); Fed. R. Crim. P. 26.2(a). Both

Rule 26.2 and the Jencks Act define a statement as: (1) a written statement that the witness made

and signed or otherwise adopted and approved; (2) a substantially verbatim, contemporaneously

recorded recital of the witness’s oral statement; or (3) a statement to a grand jury. 18 U.S.C.

§ 3500(e); Fed. R. Crim. P. 26.2(f). The defendant bears the burden of showing that “particular



2
        On November 18, 2019, the court dismissed Count 1 on the government’s motion. Doc. 42.
3
        The government filed its response to Mr. Neff’s pro se motion before the clerk officially added
the motion to the docket. Thus, even though its docket number is higher than the response’s docket
number, Mr. Neff originally filed his pro se motion before the government filed its response.

                                                    2
          Case 5:19-cr-40015-DDC Document 84 Filed 08/04/20 Page 3 of 4




materials qualify as ‘[s]tatements’ and that they relate to the subject matter of the testimony of

the witness.” United States v. Smaldone, 544 F.2d 456, 460 (10th Cir. 1976) (citing United

States v. Pennett, 496 F.2d 293 (10th Cir. 1974)).

       III.    Discussion

       Mr. Neff contends the government “used evidence that was produced during [his] jury

trial, perjury testimony, in which [Mr.] Neff never was afforded the opportunity to contest or

challenge any statements made against [him]” because the government never produced “crucial

evidence” under the Jencks Act or the Federal Rules of Criminal Procedure. Doc. 64 at 1. He

also argues the government never turned “over relevant discovery that will enable [Mr.] Neff, to

contest and challenge testimony of [the government] on direct appeal and in [his] presentence

investigation report.” Id. Because the substance of oral statements the government planned to

use at trial is discoverable, according to Mr. Neff, he argues the government violated the Jencks

Act when it failed “to turn over discoverable evidence that would have provided concrete

information related to a [thorough] assessment” of the evidence against him. Id. at 2.

       The government responds, asserting that Mr. Neff’s motion is moot because it already

had provided the materials Mr. Neff now seeks long before trial. Doc. 63 at 1–2. For support,

the government contends that this case is “a full discovery matter,” and that “[f]ull discovery was

provided to [Mr. Neff’s counsel] via hand delivery on February 14, 2019.” Id. at 1. And, after

two defendants in related cases pleaded guilty and gave statements to the government, the

government supplemented its disclosure to include their statements. Id. at 1–2. Finally, the

government asserts, Mr. Neff had a “virtually unfettered” opportunity to cross examine all

testifying witnesses “with all of the respective witnesses’ prior statements in hand.” Id. at 2.




                                                 3
          Case 5:19-cr-40015-DDC Document 84 Filed 08/04/20 Page 4 of 4




       Mr. Neff’s motion lacks merit for two reasons. First, as the parties noted at the February

24, 2020 status conference, this is a full discovery case. The government asserted that it

provided Mr. Neff’s counsel with access to all discovery materials throughout the case. Mr.

Neff’s counsel agreed with the government. Mr. Neff simply has provided no basis for the court

to conclude otherwise. So, the court denies Mr. Neff’s motion. See United States v. Wheeler,

No. 05-40127-01-RDR, 2006 WL 42237, at *1 (D. Kan. Jan. 6, 2006) (“Given the fact that this is

a ‘full discovery’ case, the court shall assume that the defendant has received the necessary

Jencks Act materials.”).

       Second, Mr. Neff fails to carry his burden “to show that particular materials qualify as

‘[s]tatements’ and that they relate to the subject matter of the testimony of the witness.”

Smaldone, 544 F.2d at 460 (citation omitted). He argues that the government “used evidence

that was produced during [his] jury trial, perjury testimony, . . . which [he] never was afforded

the opportunity to contest or challenge . . . .” Doc. 64 at 1. But Mr. Neff never tells the court

which “particular materials” the government failed to produce. See Smaldone, 544 F.2d at 460.

The court concludes Mr. Neff has failed to shoulder his burden and denies his motion for this

independent reason.

       IT IS THEREFORE ORDERED BY THE COURT THAT defendant Dennis Dean

Neff’s pro se “Motion for Release of Complete Jencks Act for Appellate Court Review and

Sentence Objections” (Doc. 64) is denied.

       IT IS SO ORDERED.

       Dated this 4th day of August 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge



                                                 4
